Citation Nr: 0608211	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-34 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 1969 
as well as subsequent service in the Air Force reserves.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the Board, the veteran contended that 
he injured his back while on active duty and then aggravated 
his back injury while serving in the reserves.

The veteran indicated that he initially injured his back by 
slipping on ice while he was stationed at an Air Force Base 
in Great Falls, Montana, with the 4642nd ADC command between 
1966 and 1968.

The veteran indicated that he aggravated his back while 
performing night maneuvers while on active duty for reserve 
training in 2001.  The veteran indicated that he went to sick 
call and was put on a limited duty profile.  Records reflect 
that in June 2001 the veteran was diagnosed with back and leg 
pain and the medical officer ordered no lifting, vigorous 
activity, or prolonged standing; and in December 2001 and 
January 2002, the veteran was diagnosed with chronic back 
pain and light duty and restricted lifting were ordered.

The veteran indicated that he went to see Dr. White who took 
an MRI of his back which revealed a disc problem in his lower 
back in 2001.

A medical examination should be provided when the evidence 
shows that the veteran has a current disability that may be 
associated with active duty or with active duty for training; 
but the veteran's file does not contain sufficient medical 
evidence for the Board to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  In this case, the evidence of record 
reflects that the veteran currently has a back disability.  
However, a review of the veteran's claims file fails to 
uncover a medical examination addressing the etiology of his 
back disability.

A medical opinion is necessary in order to comply with the 
duty to assist and to provide sufficient medical information 
to make a determination regarding service connection.

Accordingly, the case is REMANDED for the following:

1.  Obtain medical records from 

*	Dr. White  
3230 Dauphin Street Building A, 
Mobile, Alabama 36606, and 

*	Springhill Memorial Hospital
Medical Records Department
Correspondence Division
P.O. Box 8709
Mobile, Alabama 36608

Note that the Form 2142s were submitted by 
the veteran's representative in October 
2005;

2.  Following the requested development, 
schedule the veteran for an examination 
with an appropriate medical professional.  
The examiner must be provided with the 
veteran's claims file in conjunction with 
the examination.  The examiner should 
provide an opinion as to whether the 
veteran has a current back disability, 
and, if so, whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the veteran's back 
disability was either caused by or began 
during either his time on active service, 
or his time on active duty for training.  
Any opinion rendered must be supported by 
a complete rationale.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


